In the Supreme Court of Georgia



                                    Decided: April 19, 2021


                   S21A0121. VANN v. THE STATE.


      ELLINGTON, Justice.

      An Appling County jury found James Vann guilty of malice

murder and other crimes in connection with the shooting death of

Tiesha Davis. 1 On appeal, Vann contends that his trial counsel was


      1 Davis was shot to death on August 24, 2012. An Appling County grand
jury indicted Vann for malice murder (Count 1), felony murder (Count 2),
aggravated assault (Count 3), possession of a firearm during the commission
of a felony (Count 5), and possession of a firearm by a convicted felon (Count
6) in connection with Davis’s death. Vann was also indicted for aggravated
assault (Count 4) by pointing a gun at his child and Karen Moore. Vann was
tried in August 2013, and the jury found him guilty on all counts. The trial
court sentenced Vann to serve life in prison without parole for malice murder
(Count 1); 20 years in prison for each count of aggravated assault (Counts 3
and 4) to run concurrent with each other but consecutive to Count 1; and five
years in prison for each firearm possession count (Counts 5 and 6) to run
concurrent with each other but consecutive to Counts 1, 3, and 4. The felony
murder count (Count 2) was vacated by operation of law. Vann filed a timely
motion for new trial in 2013, which he twice amended in 2019. Following a
hearing, the trial court entered an order on June 11, 2020, granting in part and
denying in part Vann’s motion for new trial. More specifically, the trial court
vacated the conviction and sentence for aggravated assault (Count 3) because
that count merged with the malice murder conviction (Count 1) and vacated
ineffective in failing to request a jury instruction on the lesser

offense of voluntary manslaughter. Because Vann has failed to show

that his trial counsel was constitutionally deficient in not requesting

the instruction, we affirm.

      1. The evidence presented at trial showed that on the morning

of August 24, 2012, Davis drove to Vann’s residence approximately

four miles outside of Baxley to pick up her infant son. Davis called

the police at approximately 10:05 a.m. after Vann, the child’s father,

refused to give her the baby. An Appling County Sheriff’s deputy

responded to the call and spoke with Vann, who returned the child

to Davis.

      While Davis was placing the baby in a car seat, Vann came

outside and asked Davis and the deputy to leave. She and the deputy

complied, drove towards Baxley, and then pulled their vehicles off

the side of the road, where the deputy finished taking Davis’s



the conviction and sentence for possession of a firearm by a convicted felon
(Count 6) because the State had not introduced a copy of the prior conviction
at trial, but otherwise denied the motion. Vann filed a timely notice of appeal.
The case was docketed in this Court to the term beginning December 2020 and
submitted for decision on the briefs.
                                       2
statement. While Davis was speaking to the deputy, Vann drove by.

     Davis returned to her home in Baxley, where her mother Karen

Moore and her cousin Marquetta White were waiting for her in

White’s car, which was parked in the yard. Moore got out of White’s

car and walked over to Davis’s car when Davis arrived. Davis then

handed the baby to Moore.

     Moore testified that, after she took the child, Vann pulled up

in a car, got out, and said, “What’s poppin’, B? You’re going to learn.”

Moore saw Vann reach into his pants, pull out a gun, and shoot

Davis several times. After shooting Davis, Vann put the gun against

Moore’s head and the child’s head. White testified that, from her

vantage point in the car, she saw Vann pull up, get out of his car,

and point a gun, and she then heard gunshots. White heard Vann

comment, “That’s for calling the folks on my house.” After Vann

drove away, White saw that Davis had collapsed face down.

     Davis’s brother, Tremaine Richburg, testified that he was

inside the house when he heard Davis arrive. When he heard Moore

scream, he went to the door. He saw Davis lying on the ground and

                                   3
Vann holding a gun. According to Richburg, he ran back into the

house, grabbed his gun, came out on the porch and shot at Vann’s

car as Vann drove away. He chased after Vann on foot and then

called 911 shortly after 11:00 a.m. with his prepaid cell phone.

According to Richburg, he then headed to a nearby IGA grocery store

to put “minutes” on his cell phone.

     The responding officers found Davis dead at the scene. The

medical examiner testified at trial that Davis had died as a result of

multiple gunshot wounds.

     While officers were working the crime scene they received a

report about an agitated man at the IGA. An officer responding to

the report found an agitated Richburg walking down the sidewalk.

Richburg refused the officer’s request to stop and talk, but several

more officers soon arrived and detained Richburg.

     That same morning, Bryan Holmes, Moore’s cousin, pulled up

to a stop sign in his car when he noticed in his rear view mirror that

a car was speeding toward him from behind. The car went around

Holmes and turned left onto City Circle Road. Holmes saw that

                                  4
Vann was driving the vehicle. Holmes turned left onto City Circle

Road behind Vann, and he saw Vann make a right turn onto a dirt

road. Holmes saw Vann stop and throw what appeared to be a gun

into the woods. Holmes stopped at a nearby gas station and called

the police to report what he had just seen. Police later searched the

area and recovered a magazine made to fit in either a .38-caliber or

a 9mm pistol. Three 9mm shell casings were recovered at the crime

scene.

      When officers took Vann into custody later that day, they

noticed that he had a small, round wound on his lower back. The

passenger side window of Vann’s car was “busted out,” an officer

testified, and there was blood on the back of the driver’s seat.2

      2.   Vann claims that his trial counsel was constitutionally

ineffective in failing to request a jury instruction on voluntary

manslaughter as a lesser offense of murder.

      To establish that his trial counsel was constitutionally

      2 Vann does not challenge the sufficiency of the evidence to support his
convictions. This Court no longer considers as a matter of course the sufficiency
of the evidence in non-death penalty appeals in which it is not an enumerated
error. See Davenport v. State, 309 Ga. 385, 399 (4) (b) (846 SE2d 83) (2020).
                                       5
     ineffective, [Vann] must prove both deficient performance
     by counsel and resulting prejudice. See Strickland v.
     Washington, 466 U. S. 668, 687 (104 SCt 2052, 80 LE2d
     674) (1984). To show that his lawyer’s performance was
     deficient, [Vann] must demonstrate that the lawyer
     performed [her] duties in an objectively unreasonable
     way, considering all the circumstances and in the light of
     prevailing professional norms. See id. at 687-690. This is
     no easy showing, as the law recognizes a “strong
     presumption” that counsel performed reasonably, and
     [Vann] bears the burden of overcoming this presumption.
     Id. at 689. To carry this burden, he must show that no
     reasonable lawyer would have done what his lawyer did,
     or would have failed to do what his lawyer did not. In
     particular, decisions regarding trial tactics and strategy
     may form the basis for an ineffectiveness claim only if
     they were so patently unreasonable that no competent
     attorney would have followed such a course.

Gardner v. State, 310 Ga. 515, 518 (2) (852 SE2d 574) (2020)

(citations and punctuation omitted).

     Vann’s trial counsel testified at the hearing on the motion for

new trial. Her defense theory was that Richburg pulled a gun and

started shooting, and that Davis was caught in the crossfire between

Vann and Richburg. Consistent with this theory of defense, counsel

requested   jury   instructions   on   accident   and   involuntary

manslaughter. According to counsel, she did not request a charge on

voluntary manslaughter because she had discussed her theory of
                                  6
defense with Vann and the charge did not “fit” with that theory. She

also did not believe that the defense could show the “passion”

required by a voluntary manslaughter defense in light of the lapse

of time from the interaction between Vann and Davis at Vann’s

home and the shooting at Davis’s home.3

     During her closing at trial, trial counsel argued among other

things that the testimony of the witnesses who claimed to have seen

the shooting was not credible because White’s line of sight was

obscured and Moore’s testimony was not consistent with White’s

testimony or Richburg’s testimony. She also argued that Richburg

fired at Vann and then ran from the scene without telling anyone

where he was going or even asking his mother if she was okay.



     3 OCGA § 16-5-2 (a) provides:
     A person commits the offense of voluntary manslaughter when he
     causes the death of another human being under circumstances
     which would otherwise be murder and if he acts solely as the result
     of a sudden, violent, and irresistible passion resulting from serious
     provocation sufficient to excite such passion in a reasonable
     person; however, if there should have been an interval between the
     provocation and the killing sufficient for the voice of reason and
     humanity to be heard, of which the jury in all cases shall be the
     judge, the killing shall be attributed to deliberate revenge and be
     punished as murder.
                                      7
     Vann acknowledges that trial counsel’s decision not to request

a charge on voluntary manslaughter was a matter of trial strategy,

but he contends that counsel’s decision was unreasonable because at

the charge conference the trial court refused Vann’s requests to

charge the jury on the lesser offense of involuntary manslaughter

and the defense of accident. Vann argues that when counsel realized

that the legal principles underlying her theory of the case would not

be charged to the jury, and given that the evidence showed that

Vann shot Davis in front of two people who knew both him and her,

counsel should have adapted her theory of defense accordingly.

     Notwithstanding Vann’s arguments, trial counsel’s decision

not to request a charge on voluntary manslaughter did not

constitute constitutionally deficient performance. “[P]ursuit of an

all-or-nothing defense is generally a permissible strategy.” Velasco

v. State, 306 Ga. 888, 893 (3) (b) (834 SE2d 21) (2019). A competent

attorney could have assessed that a voluntary manslaughter defense

was either unavailable or weak because the evidence did not show,

or only questionably showed, that Vann had been seriously provoked

                                 8
by Davis when they interacted at Vann’s home. See Jessie v. State,

294 Ga. 375, 377 (2) (a) (754 SE2d 46) (2014) (counsel’s calculus that

the evidence did not support the “serious provocation” required to

justify a voluntary manslaughter charge was not unreasonable). The

evidence did show, on the other hand, an opportunity for Vann to

cool down between the alleged provocation and the shooting because

Vann had to drive to Baxley to get to Davis’s home, and Davis did

not drive straight home from Vann’s house but pulled off the side of

the road so that she could complete her statement to the deputy. See

Barron v. State, 297 Ga. 706, 708 (2) (777 SE2d 435) (2015)

(voluntary manslaughter instruction not warranted where the

evidence showed, among other things, a substantial amount of time

for the defendant to cool off between the alleged provocation by the

victim and the subsequent attack). A charge on voluntary

manslaughter, if available, also would have been inconsistent with

the theory of defense that Richburg fired the fatal shots. See Gaston

v. State, 307 Ga. 634, 637 (2) (837 SE2d 808) (2020) (“[I]t is rarely

an unreasonable strategy to not pursue defenses that logically

                                  9
conflict.”).

      Vann has not shown that his trial counsel’s performance was

constitutionally deficient. Therefore, the trial court did not err in

denying his motion for new trial on the ground of ineffective

assistance of counsel. See Gardner, 310 Ga. at 519-520.

      Judgment affirmed. All the Justices concur.




                                 10